DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 1/22/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation " said measured patient data or values" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation " said measured patient responses" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation " said measured patient data or values" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation " said measured patient responses" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19-22, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanbari et al. (US 20130085771 A1) in view of Johnson et al. (US 20130325508 A1).

Regarding claim 15, Johnson discloses a method of tracking and generating information regarding a medical code event associated with a patient at a medical facility, comprising the steps of: 
receiving, at a code event device (terminal 14) comprising a housing ([0063] A terminal 14 may be designed to fit comfortably in one hand of a user. [0063]-[0075] discloses the components of the termial 14. Therefore, it is inherent that the terminal 14 comprises a housing.), one or more electronic display elements ([0063] he terminal includes a touchscreen display), a processor ([0066] The terminal 14 may also include a microcontroller such as a processor. [0076] FIG. 3 is a block diagram illustrating one embodiment of a plurality of modules for implementation at the microcontroller 82. As will be appreciated by one skilled in the art, the following described modules may be implemented in conjunction with processors and storage devices in addition to or in place of the microcontroller 82. In some embodiments, microcontroller 82 may be a component of the terminal 14 illustrated in FIG. 1.), an audio output device ([0073] The terminal 14 may also include one or more audio indicators, such as a piezo speaker and driver), a memory ([0067] The terminal 14 may also include a memory), a communication interface ([0068] The terminal 14 may also include a plurality of interfaces for communication with a plurality of peripheral devices.), and machine-readable code stored in said memory and executable by said processor ([0067] The terminal 14 may also include a memory. The memory may be random access memory (RAM) or flash memory or other types of memory as are known in the art. The memory may be configured to store program and application data, and may be capable of supporting a real-time operating system and application data.), information identifying one or more medical personnel associated with the medical code event ([0008] In some embodiments, the method further includes scanning a caregiver identifier with the hand-held device. [0079] Referring to the example previously discussed, Nurse A requests activation of the terminal 14 by scanning a code on her identification badge. Upon authorization of Nurse A to use the terminal 14, which may also include input of a password, the activation module 170 coordinates receipt of information corresponding to Patients A, B, C, and D, who are assigned to Nurse A, along with any additional tasks to be performed by Nurse A for those patients or in general. The activation module 170, or another data storage mechanism then stores the received information in memory. The activation module 170 may also be configured to store the authorized user's identification code in memory, such that data and instructions sent to the server 12 can be tagged with the user's identification for future use, for example, in record keeping. In one embodiment, the terminal 14 communicates with the server 12 using a hardwired connection during an activation procedure.); 
receiving, at said code event device, information identifying said patient ([0008] In some embodiments, the hand-held device includes a processor, a memory, and a scanner. In some embodiments, scanning a patient identifier includes scanning at least one of a one dimensional code, a two dimensional code and a radio frequency identification tag. [0124] a caregiver scans a patient using a wireless terminal, such as that described above. In one embodiment, a wireless terminal performing method 800 includes a scanner configured to scan identification codes or symbols, a processor, and a data storage device connected to the processor. A medical management system may identify the patient using a barcode or other machine-readable symbology attached to the patient. For example, the wireless terminal may be used to scan a wristband on the patient. The wristband may contain a bar code or other symbology or an RFID device corresponding to a unique patient identifier. In an alternative embodiment, the patient may be identified by the system via a biological identification device, for example, a fingerprint reader or a retinal reader.); 
storing said information identifying said one or more medical personnel and said information identifying said patient ([0054] The memory 64 is also configured to store information received from peripheral systems, which may then be accessed by the wireless terminals 14. For example, where a server 12 is assigned to each nursing station in a hospital, the memory 64 stores information corresponding both to the patients assigned to the nursing station and to the tasks to be performed by the caregivers assigned to the patients. More specifically, the medications, time of administration, and any additional information regarding the care of a patient may be stored in memory 64 for use by the caregiver assigned to patient.); 
time stamping said at least one code event related action ( [0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system.); 
processing information regarding said code event related action to generate medical information based upon said code event related action ([0132] At state 818 the caregiver retrieves the medication to be administered and scans it using the wireless terminal. One purpose of scanning the medication is to confirm that the medication being administered is the correct medicine for the patient.); 
causing said code event device to generate an output of said generated medical information ([0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system.); and 
creating a code event record linking said information identifying said one or more medical personnel, said information identifying said patient, said at least one code event related action, and said generated medical information ([0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system. By confirming the documentation of the patient's treatment, the patient's right to have their treatment properly documented is better protected. The confirmation may be in the form of a prompt or message that displays to the user that the administration details have been recorded).
However, Ghanbari does not expressly disclose an audio input device; and receiving, via said audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel.
Johnson, from a similar field of endeavor, teaches an audio input device; and receiving, via said audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel (fig. 7; [0166] Surgical kiosk 712 may provides hands-free functionality within the surgical suite 700. Surgical kiosk 712 may respond to voice commands, verbal communication, body gestures and/or equipment use. Surgical kiosk 712 may also be configured to recognize various sounds generated within the surgical suite 700. [0167] Clinicians may activate a voice recognition module of the surgical kiosk 712 and may issue specific verbal commands thereto. In embodiments, a clinician may open a new record by verbalizing the phrase "generate record" and the new record may be populated by scanning a barcode of a particular supply and/or providing a narrative of a particular task. In further embodiments, clinician may generate an antibiotic prophylaxis record R1 by verbalizing, "generate record" and then scanning a barcode on the specific antibiotic medication administered to the patient P.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to receive, via a audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel as suggested by Johnson in the device taught by Ghanbari in order to provide information regarding medication (as suggested in [0167] of Ghanbari).

Regarding claim 16, Ghanbari in view of Johnson discloses the method in accordance with claim 15, wherein said one or more electronic display elements comprise: at least one patient value indicator configured to display said measured patient data or values and said measured patient responses (Ghanbari abstract and [0063] The display may be used to display patient data, warnings, prompts, messages, etc.. [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C. In one embodiment, the medication treatments may be displayed and organized by due date and time of the treatment.); at least one medication indicator configure to indicate at least one of: (a) one or more administered medications and/or medical treatments and (b) generated medications and/or medical treatments (Ghanbari abstract and [0063] The display may be used to display patient data, warnings, prompts, messages, etc.. [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C. In one embodiment, the medication treatments may be displayed and organized by due date and time of the treatment.); and at least one timing indicator configured to indicate a timing of one or more of said medication indicators (Ghanbari [0069] The terminal 14 may also include a real time clock, such as the Real Time Clock chip DS2415 from Maxim Semiconductor (Dallas), to provide the processor with real time information. [0084] In the event the scheduling module 182 determines that the elapsed time following a scheduled medication administration exceeds some predetermined latency time, and no scan codes or symbols or other data input have been received to indicate completion of the scheduled medication administration, the scheduling module 182 facilitates activation of an indicator or display of an appropriate message at the display 72. [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C. In one embodiment, the medication treatments may be displayed and organized by due date and time of the treatment.); and wherein said output is displayed by at least one of said one or more electronic display elements (Ghanbari [0083] [In one embodiment, the microcontroller 82 further includes an alarm and warning module 180, configured to detect alarm and warning conditions and generate alarm or warning messages for display at the display, or activation of the indicators. For example, the microcontroller 82 may generate an alert or notification message if a user of the terminal 14 fails to timely indicate administration of medication. A user of the terminal 14 may timely indicate administration of medication by, for example, reading the DOTs associated with the patient and the medication. [0084] The microcontroller 82 may include a scheduling module 182 configured to manage scheduled tasks such as medication administration times, to monitor user input indicating completion of scheduled tasks or rescheduling thereof, and user notification of scheduled tasks. For example, a patient may be scheduled for administration of a particular medication at a predetermined time. The terminal 14, may be configured with a schedule monitoring function at the scheduling module 182 to track an elapsed time after a predetermined medication administration time and may generate an alert or notification message if no indication of medication administration has occurred within a predetermined alert time. As with the server based system, the predetermined alert time may be, for example, 30 minutes or one hour after a scheduled administration time. Thus, the scheduling module 182 may monitor data entry for receipt of scan codes or symbols indicating administration of a medication or completion of a task, for example, which correspond to scheduled medication administrations or tasks. In the event the scheduling module 182 determines that the elapsed time following a scheduled medication administration exceeds some predetermined latency time, and no scan codes or symbols or other data input have been received to indicate completion of the scheduled medication administration, the scheduling module 182 facilitates activation of an indicator or display of an appropriate message at the display 72. The terminal 14 may continue to periodically display or sound the notification or alert until acknowledgement by the user of the terminal 14. The user of the terminal 14 may acknowledge the alert or notification by, for example, selecting a soft button on the touchscreen display of the terminal 14 or by performing the process associated with the alert. The terminal 14 may present the alert on a display, using one or more indicators, audibly, or using some other way or some other combination of ways.).

Regarding claim 19, Ghanbari in view of Johnson discloses the method in accordance with claim 15, wherein said step of generating an output comprises causing said audio output device of said code event device to output at least one audible command (Ghanbari [0032] Embodiments of wireless terminal may also be adapted with audio indicators such as a beep to indicate a warning condition or a message awaiting acknowledgement. [0073] The terminal 14 may also include one or more audio indicators, such as a piezo speaker and driver, coupled either directly to the processor or through a bus. The audio indicator may provide acknowledgement to a user of, for example, a successful code decoding of a barcode or DOT image, and may also notify a user of a waiting message, alarm, or warning. The audio indicator may also produce different audio signals to indicate different conditions to the user, such as a first audio signal to indicate a successful code reading and decoding, and a second, different audio signal to indicate an unsuccessful code reading and/or decoding. An enhanced speaker may also provide feedback in the form of speech or other audio signals. [0082] terminal 14 includes an auditory indicator, the indicator module 176 may be further configured to facilitate activation of the auditory indicator, such as a beep or buzz, as a warning).

Regarding claim 20, Ghanbari in view of  Johnson discloses the method in accordance with claim 15, further comprising the step of receiving, at said code event device, patient medical data from one or more patient medical monitoring devices, storing said medical data and utilizing said medical data to generate one or more outputs which are output by said code event device (Ghanbari [0059] In one embodiment, the patient record system 30 maintains an electronic record for each patient with respect to medication administration, including, but not limited to, type of medication, quantity of medication administered, how administered, time of administration, observations and other data that may be of value to caregivers and/or the insurers of patients. This electronic record may be referred to as an Electronic Health Record (EHR) or Electronic Medical Record (EMR) as mentioned above. This information may then be stored at the server 12 or terminal 14, such that the server 12 may generate an alert or notification message if a terminal fails to timely send data indicating administration of a scheduled medication. Alternately, the terminal may generate an alert or notification message if expected medication administration is not received by the stored time of administration, or within a predefined time period prior to the specified time of administration. The server 12 may also send EHR data to the terminal 14 if a request is made by a user. In some embodiments, the EHR data may be stored only on the server 12 and only sent to the terminal 14 on an as-needed basis to comply with certain health information regulations, such as the Health Insurance Portability and Accountability Act (HIPAA) and others. In some embodiments, the EHR data may be erased off of the terminal after a predefined period of time has passed.).

Regarding claim 21, Ghanbari in view of Johnson discloses the method in accordance with claim 15, wherein said generated medical information comprises information regarding one or more medications or treatments and said step of causing said code event device to generate an output of said generated medical information comprises causing said code event to display information regarding said one or more medications or treatments and a time for administering the same (Ghanbari [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C. In one embodiment, the medication treatments may be displayed and organized by due date and time of the treatment. By displaying the medication treatments temporally, the patient's right to have his or her medicine administered at the right time is better protected. In other embodiments the medication treatments may be organized by other methods such as alphabetically based on medication names. In some embodiments, the method of organizing the treatments may be selected by the caregiver. The list of medication treatments may include summary details about each scheduled treatment, such as, for example, the chemical name of the medication (for example, acetaminophen), the trade name of the medication (for example, Tylenol.TM.), the dosage of the medication ordered (for example, 400 mg) and the method of administration or route for the medication (for example, orally). By providing all of the details of the medication treatment to the caregiver, the patient's rights to have the right dose of a medication administered by the right route are better protected. [0131] At state 816 a caregiver may select a medication for administration from those displayed at state 814. Upon selection, the wireless terminal may display specific information regarding the medication and dosage, such as: drug manufacturing data, drug dosage level, route of administration, time of administration or food ingested before drug administration, etc. Once the caregiver has reviewed the detailed medication information at state 816, the method moves to state 818. [0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system. By confirming the documentation of the patient's treatment, the patient's right to have their treatment properly documented is better protected. The confirmation may be in the form of a prompt or message that displays to the user that the administration details have been recorded).

Regarding claim 22, Ghanbari in view of Johnson discloses the method in accordance with claim 21, wherein said displaying comprises illuminating a color-coded indicator which identifies a particular medication at a particular time corresponding to at least one of said time indicia (Ghanbari [0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system. The indication may be, for example, by adding an icon next to the medication order such as the checkmark shown at 722 in FIG. 7C. Other methods may be used as well, such as changing the type or color of text, using additional icons, etc. After the user interface indicates a successful medication administration, the method moves to state 824.).

Regarding claim 29, Ghanbari discloses a method for tracking and generating information regarding a medical code event associated with a patient at a medical facility, comprising: 
receiving from a user device operated by a medical provider (fig. 1; terminal 14), said user device running a code event application ([[0067] The terminal 14 may also include a memory. The memory may be random access memory (RAM) or flash memory or other types of memory as are known in the art. The memory may be configured to store program and application data, and may be capable of supporting a real-time operating system and application data.), at a communication interface of a code event device comprising a housing ([0063] A terminal 14 may be designed to fit comfortably in one hand of a user. [0063]-[0075] discloses the components of the termial 14. Therefore, it is inherent that the terminal 14 comprises a housing.), one or more electronic display elements ([0063] he terminal includes a touchscreen display), a processor ([0066] The terminal 14 may also include a microcontroller such as a processor. [0076] FIG. 3 is a block diagram illustrating one embodiment of a plurality of modules for implementation at the microcontroller 82. As will be appreciated by one skilled in the art, the following described modules may be implemented in conjunction with processors and storage devices in addition to or in place of the microcontroller 82. In some embodiments, microcontroller 82 may be a component of the terminal 14 illustrated in FIG. 1.), an audio output device ([0073] The terminal 14 may also include one or more audio indicators, such as a piezo speaker and driver), a memory ([0067] The terminal 14 may also include a memory), a communication interface ([0068] The terminal 14 may also include a plurality of interfaces for communication with a plurality of peripheral devices.), and machine-readable code stored in said memory and executable by said processor ([0067] The terminal 14 may also include a memory. The memory may be random access memory (RAM) or flash memory or other types of memory as are known in the art. The memory may be configured to store program and application data, and may be capable of supporting a real-time operating system and application data.), information identifying one or more medical personnel associated with the medical code event ([0008] In some embodiments, the method further includes scanning a caregiver identifier with the hand-held device. [0079] Referring to the example previously discussed, Nurse A requests activation of the terminal 14 by scanning a code on her identification badge. Upon authorization of Nurse A to use the terminal 14, which may also include input of a password, the activation module 170 coordinates receipt of information corresponding to Patients A, B, C, and D, who are assigned to Nurse A, along with any additional tasks to be performed by Nurse A for those patients or in general. The activation module 170, or another data storage mechanism then stores the received information in memory. The activation module 170 may also be configured to store the authorized user's identification code in memory, such that data and instructions sent to the server 12 can be tagged with the user's identification for future use, for example, in record keeping. In one embodiment, the terminal 14 communicates with the server 12 using a hardwired connection during an activation procedure.); 
receiving, at said code event device, information identifying said patient ([0008] In some embodiments, the hand-held device includes a processor, a memory, and a scanner. In some embodiments, scanning a patient identifier includes scanning at least one of a one dimensional code, a two dimensional code and a radio frequency identification tag. [0124] a caregiver scans a patient using a wireless terminal, such as that described above. In one embodiment, a wireless terminal performing method 800 includes a scanner configured to scan identification codes or symbols, a processor, and a data storage device connected to the processor. A medical management system may identify the patient using a barcode or other machine-readable symbology attached to the patient. For example, the wireless terminal may be used to scan a wristband on the patient. The wristband may contain a bar code or other symbology or an RFID device corresponding to a unique patient identifier. In an alternative embodiment, the patient may be identified by the system via a biological identification device, for example, a fingerprint reader or a retinal reader.); 
receiving, at said code event device, information regarding a least one code event related action from at least one of said medical provider ([0129] At state 812 a medication mode is selected. In one embodiment, the medication mode may be selected by the caregiver selecting a tab, such as a "Meds" tab on the graphical user interface of the wireless terminal. The medication mode may be selected in response to a need to administer a medication to the patient. After the medication mode is selected at state 812 the method moves to state 814. [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C.); 
storing said information identifying said one or more medical personnel and said information identifying said patient ([0054] The memory 64 is also configured to store information received from peripheral systems, which may then be accessed by the wireless terminals 14. For example, where a server 12 is assigned to each nursing station in a hospital, the memory 64 stores information corresponding both to the patients assigned to the nursing station and to the tasks to be performed by the caregivers assigned to the patients. More specifically, the medications, time of administration, and any additional information regarding the care of a patient may be stored in memory 64 for use by the caregiver assigned to patient.); 
time stamping said at least one code event related action ([0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system.); 
processing information regarding said code event related action to generate medical information based upon said code event related action ([0132] At state 818 the caregiver retrieves the medication to be administered and scans it using the wireless terminal. One purpose of scanning the medication is to confirm that the medication being administered is the correct medicine for the patient.); 
causing said code event device to generate an output of said generated medical information and causing said user device to display, via a video display associated therewith a duplicate of said generated medical information ([0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system.); and 
creating a code event record linking said information identifying said one or more medical personnel, said information identifying said patient, said at least one code event related action, and said generated medical information ([0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system. By confirming the documentation of the patient's treatment, the patient's right to have their treatment properly documented is better protected. The confirmation may be in the form of a prompt or message that displays to the user that the administration details have been recorded).
However, Ghanbari does not expressly disclose an audio input device.
Johnson, from a similar field of endeavor, teaches an audio input device (fig. 7; [0166] Surgical kiosk 712 may provides hands-free functionality within the surgical suite 700. Surgical kiosk 712 may respond to voice commands, verbal communication, body gestures and/or equipment use. Surgical kiosk 712 may also be configured to recognize various sounds generated within the surgical suite 700. [0167] Clinicians may activate a voice recognition module of the surgical kiosk 712 and may issue specific verbal commands thereto. In embodiments, a clinician may open a new record by verbalizing the phrase "generate record" and the new record may be populated by scanning a barcode of a particular supply and/or providing a narrative of a particular task. In further embodiments, clinician may generate an antibiotic prophylaxis record R1 by verbalizing, "generate record" and then scanning a barcode on the specific antibiotic medication administered to the patient P.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a audio input device as suggested by Johnson in the device taught by Ghanbari in order to provide information regarding medication (as suggested in [0167] of Ghanbari).

Regarding claim 31, Ghanbari in view of Johnson discloses the method in accordance with claim 29, wherein said information identifying said one or more medical personnel and said information identifying said patent are stored at a data storage device associated with said external server (Ghanbari fig. 1 server 12; [0033] The wireless terminal may establish communication with a medical management system server that maintains one or more databases.).

Regarding claim 32, Ghanbari in view of Johnson discloses the method in accordance with claim 29, wherein said information identifying said one or more medical personnel and/or said information regarding said at least one code event related action are transmitted from said user device to said external server and forwarded by said external server to said code event device (Ghanbari fig. 1 server 12; [0033] The wireless terminal may establish communication with a medical management system server that maintains one or more databases. [0048] the server 12 may include additional databases such as databases of patient data, caregiver data, hospital data, medicine data, treatment data, and other types of data as are required.).

Regarding claim 33, Ghanbari in view of Johnson discloses the method in accordance with claim 29, wherein said step of receiving, at said code event device, information regarding a least one code event related action from at least one of said medical provider comprises receiving a voice command via said audio input device of said code event device (Johnson fig. 7; [0166] Surgical kiosk 712 may provides hands-free functionality within the surgical suite 700. Surgical kiosk 712 may respond to voice commands, verbal communication, body gestures and/or equipment use. Surgical kiosk 712 may also be configured to recognize various sounds generated within the surgical suite 700. [0167] Clinicians may activate a voice recognition module of the surgical kiosk 712 and may issue specific verbal commands thereto. In embodiments, a clinician may open a new record by verbalizing the phrase "generate record" and the new record may be populated by scanning a barcode of a particular supply and/or providing a narrative of a particular task. In further embodiments, clinician may generate an antibiotic prophylaxis record R1 by verbalizing, "generate record" and then scanning a barcode on the specific antibiotic medication administered to the patient P.).

Claims 17-18, 23-28, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanbari et al. (US 20130085771 A1) in view of Johnson et al. (US 20130325508 A1) and Goetz et al. (US 6314384 B1).

Regarding claim 17, Ghanbari in view of Johnson discloses the method in accordance with claim 15, but does not expressly disclose wherein said code event device further comprises a clock comprising time indicia and one or more physical time indicators movable relative to said time indicia and wherein one or more of said electronic display elements are associated with said time indicia.
Goetz, from a similar field of endeavor, teaches a clock comprising time indicia and one or more physical time indicators movable relative to said time indicia and wherein one or more of said electronic display elements are associated with said time indicia (fig. 1 clock 22; abstract teaches The portable unit can be programmed with dosage information regarding the particular medication, track when a particular medication has been taken, and sound an alarm when time to take another dose. col 3 ln 27-41 teaches display 14 is capable of displaying various alphanumeric data and user prompts, the patient's daily medication plan and an abbreviated version of the patient's medical history. In addition, digital display 14 displays a real-time clock 22 with AM or PM indicators 24. Along with clock display 22, the current "on deck" medication acronym 26 is also displayed. The acronym could be a graphical icon, numbers, letter and number combinations, or the like, which corresponds to a medication to be taken by the patient. Col 7 ln 7-12 teaches those skilled in the art will appreciate that the hardware configuration and specific hardware elements employed can vary without departing from the present invention. For example, analog and digital equivalents could be used, and the functions described herein can be implemented with alternative circuit configurations).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a clock comprising time indicia and one or more physical time indicators movable relative to said time indicia and wherein one or more of said electronic display elements are associated with said time indicia as suggested by Goetz in the device taught by Ghanbari in view of Johnson in order to provide medication information (as suggested in the abstract and col 3 ln 27-41 of Goetz).

Regarding claim 18, Ghanbari in view of Johnson discloses the method in accordance with claim 17, wherein said time indicia comprise minute indicating indicia and electronic display elements are associated with said minute indicating indicia (Goetz fig. 1 clock 22; abstract teaches the portable unit can be programmed with dosage information regarding the particular medication, track when a particular medication has been taken, and sound an alarm when time to take another dose. col 3 ln 27-41 teaches display 14 is capable of displaying various alphanumeric data and user prompts, the patient's daily medication plan and an abbreviated version of the patient's medical history. In addition, digital display 14 displays a real-time clock 22 with AM or PM indicators 24. Along with clock display 22, the current "on deck" medication acronym 26 is also displayed. The acronym could be a graphical icon, numbers, letter and number combinations, or the like, which corresponds to a medication to be taken by the patient. Col 7 ln 7-12 teaches those skilled in the art will appreciate that the hardware configuration and specific hardware elements employed can vary without departing from the present invention. For example, analog and digital equivalents could be used, and the functions described herein can be implemented with alternative circuit configurations).

Regarding claim 23, Ghanbari discloses a medical code event tracking and generating device (fig. 1 terminal 14) comprising: 
a housing ([0063] A terminal 14 may be designed to fit comfortably in one hand of a user. [0063]-[0075] discloses the components of the terminal 14. Therefore, it is inherent that the terminal 14 comprises a housing.); 
a clock associated with said housing ([0069] The terminal 14 may also include a real time clock);
a processor ([0063] he terminal includes a touchscreen display), a processor ([0066] The terminal 14 may also include a microcontroller such as a processor. [0076] FIG. 3 is a block diagram illustrating one embodiment of a plurality of modules for implementation at the microcontroller 82. As will be appreciated by one skilled in the art, the following described modules may be implemented in conjunction with processors and storage devices in addition to or in place of the microcontroller 82. In some embodiments, microcontroller 82 may be a component of the terminal 14 illustrated in FIG. 1.); 
an audio output device ([0073] The terminal 14 may also include one or more audio indicators, such as a piezo speaker and driver); 
a memory ([0067] The terminal 14 may also include a memory); 
a communication interface ([0068] The terminal 14 may also include a plurality of interfaces for communication with a plurality of peripheral devices.); and 
machine-readable code stored in said memory and executable by said processor ([0067] The terminal 14 may also include a memory. The memory may be random access memory (RAM) or flash memory or other types of memory as are known in the art. The memory may be configured to store program and application data, and may be capable of supporting a real-time operating system and application data.) and executable by said processor to cause said processor to: 
receive information identifying one or more medical personnel associated with the medical code event ([0008] In some embodiments, the method further includes scanning a caregiver identifier with the hand-held device. [0079] Referring to the example previously discussed, Nurse A requests activation of the terminal 14 by scanning a code on her identification badge. Upon authorization of Nurse A to use the terminal 14, which may also include input of a password, the activation module 170 coordinates receipt of information corresponding to Patients A, B, C, and D, who are assigned to Nurse A, along with any additional tasks to be performed by Nurse A for those patients or in general. The activation module 170, or another data storage mechanism then stores the received information in memory. The activation module 170 may also be configured to store the authorized user's identification code in memory, such that data and instructions sent to the server 12 can be tagged with the user's identification for future use, for example, in record keeping. In one embodiment, the terminal 14 communicates with the server 12 using a hardwired connection during an activation procedure.); 
receive information identifying a patient associated with said code event ([0008] In some embodiments, the hand-held device includes a processor, a memory, and a scanner. In some embodiments, scanning a patient identifier includes scanning at least one of a one dimensional code, a two dimensional code and a radio frequency identification tag. [0124] a caregiver scans a patient using a wireless terminal, such as that described above. In one embodiment, a wireless terminal performing method 800 includes a scanner configured to scan identification codes or symbols, a processor, and a data storage device connected to the processor. A medical management system may identify the patient using a barcode or other machine-readable symbology attached to the patient. For example, the wireless terminal may be used to scan a wristband on the patient. The wristband may contain a bar code or other symbology or an RFID device corresponding to a unique patient identifier. In an alternative embodiment, the patient may be identified by the system via a biological identification device, for example, a fingerprint reader or a retinal reader.); 
store said information identifying said one or more medical personnel and said information identifying said patient ([0054] The memory 64 is also configured to store information received from peripheral systems, which may then be accessed by the wireless terminals 14. For example, where a server 12 is assigned to each nursing station in a hospital, the memory 64 stores information corresponding both to the patients assigned to the nursing station and to the tasks to be performed by the caregivers assigned to the patients. More specifically, the medications, time of administration, and any additional information regarding the care of a patient may be stored in memory 64 for use by the caregiver assigned to patient.); 
time stamp said at least one code event related action ( [0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system.); 
process information regarding said code event related action to generate medical information based upon said code event related action ([0132] At state 818 the caregiver retrieves the medication to be administered and scans it using the wireless terminal. One purpose of scanning the medication is to confirm that the medication being administered is the correct medicine for the patient.); 
generate an output of said generated medical information via at least one of said audio output device and said one or more electronic display elements ([0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system.); and 
creating a code event record linking said information identifying said one or more medical personnel, said information identifying said patient, said at least one code event related action, and said generated medical information ([0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system. By confirming the documentation of the patient's treatment, the patient's right to have their treatment properly documented is better protected. The confirmation may be in the form of a prompt or message that displays to the user that the administration details have been recorded).
However, Ghanbari does not expressly disclose an audio input device; and receiving, via said audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel; and said clock comprising a face displaying time indicia and one or more physical time indicators movable relative to said time indicia.
Johnson, from a similar field of endeavor, teaches an audio input device; and receiving, via said audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel (fig. 7; [0166] Surgical kiosk 712 may provides hands-free functionality within the surgical suite 700. Surgical kiosk 712 may respond to voice commands, verbal communication, body gestures and/or equipment use. Surgical kiosk 712 may also be configured to recognize various sounds generated within the surgical suite 700. [0167] Clinicians may activate a voice recognition module of the surgical kiosk 712 and may issue specific verbal commands thereto. In embodiments, a clinician may open a new record by verbalizing the phrase "generate record" and the new record may be populated by scanning a barcode of a particular supply and/or providing a narrative of a particular task. In further embodiments, clinician may generate an antibiotic prophylaxis record R1 by verbalizing, "generate record" and then scanning a barcode on the specific antibiotic medication administered to the patient P.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to receive, via a audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel as suggested by Johnson in the device taught by Ghanbari in order to provide information regarding medication (as suggested in [0167] of Ghanbari).
However, Ghanbari in view of Johnson does not expressly disclose said clock comprising a face displaying time indicia and one or more physical time indicators movable relative to said time indicia.
Goetz, from a similar field of endeavor, teaches Goetz a clock comprising a face displaying time indicia and one or more physical time indicators movable relative to said time indicia (fig. 1 clock 22; abstract teaches The portable unit can be programmed with dosage information regarding the particular medication, track when a particular medication has been taken, and sound an alarm when time to take another dose. col 3 ln 27-41 teaches display 14 is capable of displaying various alphanumeric data and user prompts, the patient's daily medication plan and an abbreviated version of the patient's medical history. In addition, digital display 14 displays a real-time clock 22 with AM or PM indicators 24. Along with clock display 22, the current "on deck" medication acronym 26 is also displayed. The acronym could be a graphical icon, numbers, letter and number combinations, or the like, which corresponds to a medication to be taken by the patient. Col 7 ln 7-12 teaches those skilled in the art will appreciate that the hardware configuration and specific hardware elements employed can vary without departing from the present invention. For example, analog and digital equivalents could be used, and the functions described herein can be implemented with alternative circuit configurations.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include clock comprising a face displaying time indicia and one or more physical time indicators movable relative to said time indicia as suggested by Goetz in the device taught by Ghanbari in view of Johnson in order to provide medication information (as suggested in the abstract and col 3 ln 27-41 of Goetz).

 Regarding claim 24, Ghanbari in view of Johnson and Goetz discloses the medical code event tracking and generating device in accordance with claim 23, wherein said one or more electronic display elements comprise: 
at least one patient value indicator configured to display said measured patient data or values and said measured patient responses (Ghanbari abstract and [0063] The display may be used to display patient data, warnings, prompts, messages, etc.. [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C. In one embodiment, the medication treatments may be displayed and organized by due date and time of the treatment. Also see Goetz fig. 1.); 
at least one medication indicator configure to indicate at least one of: (a) one or more administered medications and/or medical treatments and (b) generated medications and/or medical treatments (Ghanbari abstract and [0063] The display may be used to display patient data, warnings, prompts, messages, etc.. [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C. In one embodiment, the medication treatments may be displayed and organized by due date and time of the treatment. Also see Goetz fig. 1.); and 
at least one timing indicator configured to indicate a timing of one or more of said medication indicators (Ghanbari [0069] The terminal 14 may also include a real time clock, such as the Real Time Clock chip DS2415 from Maxim Semiconductor (Dallas), to provide the processor with real time information. [0084] In the event the scheduling module 182 determines that the elapsed time following a scheduled medication administration exceeds some predetermined latency time, and no scan codes or symbols or other data input have been received to indicate completion of the scheduled medication administration, the scheduling module 182 facilitates activation of an indicator or display of an appropriate message at the display 72. [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C. In one embodiment, the medication treatments may be displayed and organized by due date and time of the treatment. Also see Goetz fig. 1.); and 
wherein said output is displayed by at least one of said one or more electronic display elements (Ghanbari [0083] In one embodiment, the microcontroller 82 further includes an alarm and warning module 180, configured to detect alarm and warning conditions and generate alarm or warning messages for display at the display, or activation of the indicators. For example, the microcontroller 82 may generate an alert or notification message if a user of the terminal 14 fails to timely indicate administration of medication. A user of the terminal 14 may timely indicate administration of medication by, for example, reading the DOTs associated with the patient and the medication. [0084] The microcontroller 82 may include a scheduling module 182 configured to manage scheduled tasks such as medication administration times, to monitor user input indicating completion of scheduled tasks or rescheduling thereof, and user notification of scheduled tasks. For example, a patient may be scheduled for administration of a particular medication at a predetermined time. The terminal 14, may be configured with a schedule monitoring function at the scheduling module 182 to track an elapsed time after a predetermined medication administration time and may generate an alert or notification message if no indication of medication administration has occurred within a predetermined alert time. As with the server based system, the predetermined alert time may be, for example, 30 minutes or one hour after a scheduled administration time. Thus, the scheduling module 182 may monitor data entry for receipt of scan codes or symbols indicating administration of a medication or completion of a task, for example, which correspond to scheduled medication administrations or tasks. In the event the scheduling module 182 determines that the elapsed time following a scheduled medication administration exceeds some predetermined latency time, and no scan codes or symbols or other data input have been received to indicate completion of the scheduled medication administration, the scheduling module 182 facilitates activation of an indicator or display of an appropriate message at the display 72. The terminal 14 may continue to periodically display or sound the notification or alert until acknowledgement by the user of the terminal 14. The user of the terminal 14 may acknowledge the alert or notification by, for example, selecting a soft button on the touchscreen display of the terminal 14 or by performing the process associated with the alert. The terminal 14 may present the alert on a display, using one or more indicators, audibly, or using some other way or some other combination of ways.).

Regarding claim 25, Ghanbari in view of Johnson and Goetz discloses the medical code event tracking and generating device in accordance with claim 24, wherein one or more of said electronic display elements are associated with said time indicia (Ghanbari [0069] he terminal 14 may also include a real time clock. Also see Goetz fig. 1).

Regarding claim 26, Ghanbari in view of Johnson and Goetz discloses the medical code event tracking and generating device in accordance with claim 25, wherein said time indicia comprise minute indicating indicia and electronic display elements are associated with said minute indicating indicia (Ghanbari [0069] he terminal 14 may also include a real time clock; Goetz fig. 1).

Regarding claim 27, Ghanbari in view of Johnson and Goetz discloses the medical code event tracking and generating device in accordance with claim 26, wherein a plurality of color-coded indicators which identify different medications are associated with at least one of said time indicia and (Ghanbari [0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system. The indication may be, for example, by adding an icon next to the medication order such as the checkmark shown at 722 in FIG. 7C. Other methods may be used as well, such as changing the type or color of text, using additional icons, etc. After the user interface indicates a successful medication administration, the method moves to state 824.).

Regarding claim 28, Ghanbari in view of Johnson and Goetz discloses the medical code event tracking and generating device in accordance with claim 23, wherein said machine-readable code stored in said memory and executable by said processor to cause said processor to transmit said information identifying said one or more medical personnel, said information identifying said patient, and information regarding said code event to an external server, and wherein said processing comprises receiving said medical information from said external server (Ghanbari fig. 1; [0033] The wireless terminal may establish communication with a medical management system server that maintains one or more databases. [0048] the server 12 may include additional databases such as databases of patient data, caregiver data, hospital data, medicine data, treatment data, and other types of data as are required.).

Regarding claim 30, Ghanbari in view of Johnson discloses the method in accordance with claim 29, but does not expressly disclose wherein said code event device displays a time via a clock and wherein said one or more electric display elements display said generated medical information and wherein said code event application causes said video display of said user device to display a graphical representation of a clock having a same time as said close of said code event device, along with said generated medical information.
Goetz, from a similar field of endeavor, teaches display a time via a clock and wherein said one or more electric display elements display said generated medical information and wherein said code event application causes said video display of said user device to display a graphical representation of a clock having a same time as said close of said code event device, along with said generated medical information. (fig. 1 clock 22; abstract teaches The portable unit can be programmed with dosage information regarding the particular medication, track when a particular medication has been taken, and sound an alarm when time to take another dose. col 3 ln 27-41 teaches display 14 is capable of displaying various alphanumeric data and user prompts, the patient's daily medication plan and an abbreviated version of the patient's medical history. In addition, digital display 14 displays a real-time clock 22 with AM or PM indicators 24. Along with clock display 22, the current "on deck" medication acronym 26 is also displayed. The acronym could be a graphical icon, numbers, letter and number combinations, or the like, which corresponds to a medication to be taken by the patient. Col 7 ln 7-12 teaches those skilled in the art will appreciate that the hardware configuration and specific hardware elements employed can vary without departing from the present invention. For example, analog and digital equivalents could be used, and the functions described herein can be implemented with alternative circuit configurations).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to display a time via a clock and wherein said one or more electric display elements display said generated medical information and wherein said code event application causes said video display of said user device to display a graphical representation of a clock having a same time as said close of said code event device, along with said generated medical information as suggested by Goetz in the device taught by Ghanbari in view of Johnson in order to provide medication information (as suggested in the abstract and col 3 ln 27-41 of Goetz).

Regarding claim 34, Ghanbari in view of Johnson discloses the method in accordance with claim 29, wherein said generated medical information based upon said code event related action comprise an action to be taken at a future time based upon said code event related action and wherein said generating said output at said code event device comprises displaying, by said one or more electronic display elements, information regarding said action to be taken at one or more future times designated by time indicators associated (Ghanbari [0060] For example, a patient may be scheduled for administration of a particular medication at a predetermined time. The terminal 14 tracks an elapsed time after a predetermined medication administration time and may generate an alert or notification message if no indication of medication administration has been received within a predetermined alert time. The predetermined alert time may be, for example, 30 minutes or one hour after a scheduled administration time. Thus, the terminal 14 may be configured to monitor for an event where the time elapsed since the scheduled time exceeds some predetermined latency time. The terminal 14 may transmit the message to the server 12 for entry into the patient's EHR. The terminal 14 may continue to periodically alert the user of the terminal 14 until the user acknowledges the alerts or the expected information is entered at the terminal 14. [0084] The microcontroller 82 may include a scheduling module 182 configured to manage scheduled tasks such as medication administration times, to monitor user input indicating completion of scheduled tasks or rescheduling thereof, and user notification of scheduled tasks.).
However, Ghanbari in view of Johnson does not expressly disclose an analog clock of said code event device.
Goetz, from a similar field of endeavor, teaches an analog clock (fig. 1 clock 22; abstract teaches The portable unit can be programmed with dosage information regarding the particular medication, track when a particular medication has been taken, and sound an alarm when time to take another dose. col 3 ln 27-41 teaches display 14 is capable of displaying various alphanumeric data and user prompts, the patient's daily medication plan and an abbreviated version of the patient's medical history. In addition, digital display 14 displays a real-time clock 22 with AM or PM indicators 24. Along with clock display 22, the current "on deck" medication acronym 26 is also displayed. The acronym could be a graphical icon, numbers, letter and number combinations, or the like, which corresponds to a medication to be taken by the patient. Col 7 ln 7-12 teaches those skilled in the art will appreciate that the hardware configuration and specific hardware elements employed can vary without departing from the present invention. For example, analog and digital equivalents could be used, and the functions described herein can be implemented with alternative circuit configurations).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include an analog clock as suggested by Goetz in the device taught by Ghanbari in view of Johnson in order to provide medication information (as suggested in the abstract and col 3 ln 27-41 of Goetz).


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                



							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684